Citation Nr: 1600440	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  05-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as secondary to exposure to chemical agents, to include herbicides and insecticides.

2.  Entitlement to service connection for hyperlipidemia, claimed as secondary to exposure to chemical agents, to include herbicides and insecticides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972, and from November 1976 to July 1983.  The Veteran died in November 2010, and the appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Pension Management Center in St. Paul, Minnesota.

In April 2008, the Veteran testified during a travel board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  By a letter dated April 8, 2013, the appellant was informed of the opportunity to appear for another hearing before a Veterans Law Judge who would ultimately decide this case.  The appellant did not respond to the letter and, therefore, the Board may proceed with a decision.

In November 2011, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, within one year of the Veteran's death.  38 C.F.R. § 20.305 (2015).  The record shows the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  38 U.S.C.A. § 5121A (West 2015).

Thereafter, in a decision dated in December 2013, the Board denied all of the Veteran's claims pending on appeal, to include a claim of entitlement to service connection for hyperlipidemia, claimed as secondary to exposure to chemical agents.  However, following the filing of a timely appeal of this decision to the United States Court of Appeals for Veterans Claims, an April 2015 Memorandum Decision affirmed all of the denials with the exception of the Board's denial of the claim for service connection for hyperlipidemia, which the Court determined to require remand for further procedural and evidentiary development.

The Memorandum Decision further noted that remand was warranted so that the RO could further address what the Court found was the inextricably intertwined claim for service connection for ischemic heart disease that was still pending at the RO, noting that appellant had submitted statements and other evidence in November 2011 in apparent response to the rating action that denied that claim in June 2011.  The Board finds that those materials can be construed as a notice of disagreement with the June 2011 rating action, and has therefore added that issue to the current appeal for the purpose of directing that the RO issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While the Board has noted that appellant has submitted a recent statement waiving the right to have her case remanded to the RO for review of additional evidence, the Board finds that as a result of the Court's decision, remand is still required for procedural considerations.


REMAND

In an April 2015 Memorandum Decision, the Court affirmed the denial of all claims that were then on appeal with the exception of the Board's denial of the claim for service connection for hyperlipidemia, which the Court determined to require remand for further procedural and evidentiary development.  More specifically, the Memorandum Decision noted that remand was warranted so that the RO could further address what the Court found was the inextricably intertwined claim for service connection for ischemic heart disease that was still pending at the RO, noting that appellant had submitted statements and other evidence in November 2011 in apparent response to the rating action that denied that claim in June 2011.  The Board finds that those materials can be construed as a notice of disagreement with the June 2011 rating action, and has therefore added that issue to the current appeal for the purpose of directing that the RO issue a statement of the case as to this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded for the issuance of a statement of the case and the Board must defer taking any action with respect to the claim for service connection for hyperlipidemia, pending the completion of all necessary action concerning the inextricably intertwined claim for service connection for ischemic heart disease.

Following the issuance of the statement of the case with respect to the issue of entitlement to service connection for ischemic heart disease, should the appellant thereafter file a timely substantive appeal to that statement of the case, the RO should make arrangements to obtain any additional treatment records that may be available relating to the Veteran's ischemic heart disease prior to the Veteran's death in November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for ischemic heart disease.  The appellant should be advised of the need to file a substantive appeal following the issuance of the statement of the case if she wants to complete an appeal of that issue.  

2.  Should the appellant file a timely substantive appeal to that statement of the case, obtain any additional treatment records that are available relating to the Veteran's treatment for ischemic heart disease prior to the Veteran's death.

3.  Then, readjudicate the issue of entitlement to service connection for hyperlipidemia.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

